Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US 20140070422 A1) hereafter referred to as Hsiao in view of Colgan et al. (US 20140179066 A1) hereafter referred to as Colgan
In regard to claim 1 Hsiao teaches a semiconductor device [see Fig. 4j],  comprising: 
a capacitor device [20 see paragraph 0026 “connection blocks 20 may be formed from a wafer, e.g., a silicon wafer, using any suitable semiconductor processing techniques, such as photolithography, deposition, etching, grinding, polishing, and/or the like, to form the through vias, IPDs, and/or the like for a particular application” see paragraph 0017 “In an embodiment in which the IPD 22 comprises a capacitor ”] having a top side [top] and a bottom side [bottom], and a first sidewall [left and right] and a second sidewall between the top side  [see Fig. 4j] and the bottom side, the second sidewall opposite the first sidewall, and the capacitor device having a lateral width  [see Fig. 4j] between the first sidewall and the second sidewall; 
an encapsulant [see paragraph 0027 “molding compound 14 disposed encasing the die 12 and the connection blocks 20”] laterally adjacent to the capacitor device, a first portion [see on either side of 20] of the encapsulant in contact with the first sidewall of the capacitor device, and a second portion  [see on either side of 20] of the encapsulant in contact with the second sidewall of the capacitor device; 
an integrated routing layer [see paragraph 0029 “interconnect layer 11”] comprising a plurality of successive dielectric layers and [“In an embodiment the first interconnect layer 11 comprises alternating layers of dielectric material 16 with layers of conductive features 15 to comprise a RDL”] layers of electrical traces, the integrated routing layer on [see Fig. 4j] the top side of the capacitor device, the integrated routing layer on the first portion [see Fig. 4j see on either side of 20] of the encapsulant, the integrated routing layer on the second portion [see Fig. 4j] of the encapsulant, and the integrated routing layer including an electrical trace coupled to [see paragraph 0013, 0029 “first interconnect layer 11 in turn provides an electrical connection between the connection blocks 20 and the die 12 and/or the first set of external contact pads 17”  “bottom surface of the first interconnect layer 11 may be in contact with the top surface of the die 12, the connection blocks 20” “conductive features 15 comprising a RDL may include lower portions whose bottoms are electrically coupled to the through vias 24 and IPDs 22 in the connection blocks 20”] the top side of the capacitor device, the electrical trace extending from a location vertically over [i.e. connecting to capacitor] the capacitor device to a location laterally outside [i.e. connecting to die] of the lateral width of the capacitor device; and 
a solder ball [“solder balls 19”, see Fig. 4j] coupled to an electrical trace of the integrated routing layer,
but does not state “to the electrical trace”.
However this is common usage of capacitor see Colgan paragraph 0024 “chip pairs (or, more generally, groupings of two or more chips) and could be used, for example, to attach a power conversion or memory chip or a chip containing integrated passive devices, such as decoupling capacitors or inductors, to a processor chip”.
Thus it would be obvious to modify Hsiao to include “to the electrical trace”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is for purpose such as decoupling capacitor connected to power/ground connection.
In regard to claim 2 Hsiao and Colgan  as combined teaches wherein the capacitor device has [ see paragraph 0026 “connection blocks 20 may be formed from a wafer, e.g., a silicon wafer, using any suitable semiconductor processing techniques, such as photolithography, deposition, etching, grinding, polishing, and/or the like, to form the through vias, IPDs, and/or the like for a particular application” ] a silicon substrate.
In regard to claim 3 Hsiao and Colgan  as combined teaches two connection blocks 20 , see Hsiao Fig. 4j  but does not state further comprising: a second capacitor device laterally spaced apart from the capacitor device.
However see combination Colgan decoupling capacitors.
Thus it would be obvious to modify Hsiao to include further comprising: a second capacitor device laterally spaced apart from the capacitor device.
The motivation is that more capacitance is more decoupling.
In regard to claim 4 Hsiao and Colgan  as combined does not state further comprising: a processor laterally between the capacitor device and the second capacitor device.
However see Hsiao Fig. 4j see die 12 see paragraph 0010 “one or more dies (one die 12 being shown)”.
See Colgan paragraph 0024 “chip pairs (or, more generally, groupings of two or more chips) and could be used, for example, to attach a power conversion or memory chip or a chip containing integrated passive devices, such as decoupling capacitors or inductors, to a processor chip”.
Thus it would be obvious to modify Hsiao to include further comprising: a processor laterally between the capacitor device and the second capacitor device.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that processor can do work such as computing.
In regard to claim 5 Hsiao and Colgan  as combined does not state further comprising: a processor laterally spaced apart from the capacitor device.
However see Hsiao Fig. 4j see die 12 see paragraph 0010 “one or more dies (one die 12 being shown)”.
See Colgan paragraph 0024 “chip pairs (or, more generally, groupings of two or more chips) and could be used, for example, to attach a power conversion or memory chip or a chip containing integrated passive devices, such as decoupling capacitors or inductors, to a processor chip”.
Thus it would be obvious to modify Hsiao to include further comprising: a processor laterally spaced apart from the capacitor device.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that processor can do work such as computing.
In regard to claim 6 Hsiao and Colgan  as combined teaches wherein the capacitor device has a vertical thickness the same [see Hsiao Fig. 4j] as a vertical thickness of the encapsulant.
In regard to claim 7 Hsiao and Colgan  as combined teaches wherein the solder ball is outside [see Hsiao Fig. 4j, see combination Colgan, see that the 19 above die 12 is connected to the trace leading to the capacitor] a footprint of the capacitor device.
In regard to claim 8 Hsiao and Colgan  as combined teaches wherein the encapsulant has a bottom side co- planar  [see Hsiao Fig. 4j] with the bottom side of the capacitor device.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao  in view of Colgan 
In regard to claim 9 Hsiao teaches a semiconductor device [see Fig. 4j],   comprising: 
a passive device [20 see paragraph 0026 “connection blocks 20 may be formed from a wafer, e.g., a silicon wafer, using any suitable semiconductor processing techniques, such as photolithography, deposition, etching, grinding, polishing, and/or the like, to form the through vias, IPDs, and/or the like for a particular application” see paragraph 0017 “In an embodiment in which the IPD 22 comprises a capacitor ”] having a top side [top] and a bottom [bottom] side, and a first sidewall and [left and right] a second sidewall between the top side [see Fig. 4j] and the bottom side, the second sidewall opposite the first sidewall, and the passive device having a lateral width [see Fig. 4j] between the first sidewall and the second sidewall; 
a material for encapsulating [see paragraph 0027 “molding compound 14 disposed encasing the die 12 and the connection blocks 20”] the passive device, the material laterally adjacent to the passive device, a first portion of the material in contact with the [see on either side of 20] first sidewall of the passive device, and a second portion [see on either side of 20] of the material in contact with the second sidewall of the passive device; 
a plurality of successive dielectric layers [“In an embodiment the first interconnect layer 11 comprises alternating layers of dielectric material 16 with layers of conductive features 15 to comprise a RDL”] and layers of electrical traces, the plurality of successive dielectric layers and layers of electrical traces on the top side [see Fig. 4j] of the passive device, the plurality of successive dielectric layers and layers of electrical traces on the first portion [see Fig. 4j see on either side of 20]  of the material, the plurality of successive dielectric layers and layers of electrical traces on [see Fig. 4j] the second portion of the material, and the plurality of successive dielectric layers and layers of electrical traces including an electrical trace coupled to [see paragraph 0013, 0029 “first interconnect layer 11 in turn provides an electrical connection between the connection blocks 20 and the die 12 and/or the first set of external contact pads 17”  “bottom surface of the first interconnect layer 11 may be in contact with the top surface of the die 12, the connection blocks 20” “conductive features 15 comprising a RDL may include lower portions whose bottoms are electrically coupled to the through vias 24 and IPDs 22 in the connection blocks 20”] the top side of the passive device, the electrical trace extending from a location vertically over [i.e. connecting to capacitor] the passive device to a location laterally outside [i.e. connecting to die] of the lateral width of the passive device; and 
a conductive structure [“solder balls 19”, see Fig. 4j] coupled to an electrical trace of the integrated routing layer.
but does not state “to the electrical trace”.
However this is common usage of capacitor see Colgan paragraph 0024 “chip pairs (or, more generally, groupings of two or more chips) and could be used, for example, to attach a power conversion or memory chip or a chip containing integrated passive devices, such as decoupling capacitors or inductors, to a processor chip”.
Thus it would be obvious to modify Hsiao to include “to the electrical trace”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is for purpose such as decoupling capacitor connected to power/ground connection.
In regard to claim 10 Hsiao and Colgan  as combined teaches wherein the passive device has [ see paragraph 0026 “connection blocks 20 may be formed from a wafer, e.g., a silicon wafer, using any suitable semiconductor processing techniques, such as photolithography, deposition, etching, grinding, polishing, and/or the like, to form the through vias, IPDs, and/or the like for a particular application” ] a silicon substrate.
In regard to claim 11 Hsiao and Colgan  as combined teaches two connection blocks 20 , see Hsiao Fig. 4j  but does not state further comprising: a second passive device laterally spaced apart from the passive device.
However see combination Colgan  integrated passive devices, such as decoupling capacitors or inductors.
Thus it would be obvious to modify Hsiao to include further comprising: a second passive device laterally spaced apart from the passive device.
The motivation is that more capacitor and inductors for more decoupling.
In regard to claim 12 Hsiao and Colgan  as combined does not state  further comprising: a processor laterally between the passive device and the second passive device.
However see Hsiao Fig. 4j see die 12 see paragraph 0010 “one or more dies (one die 12 being shown)”.
See Colgan paragraph 0024 “chip pairs (or, more generally, groupings of two or more chips) and could be used, for example, to attach a power conversion or memory chip or a chip containing integrated passive devices, such as decoupling capacitors or inductors, to a processor chip”.
Thus it would be obvious to modify Hsiao to include further comprising: a processor laterally between the passive device and the second passive device.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that processor can do work such as computing.
In regard to claim 13 Hsiao and Colgan  as combined does not state further comprising: a processor laterally spaced apart from the passive device.
However see Hsiao Fig. 4j see die 12 see paragraph 0010 “one or more dies (one die 12 being shown)”.
See Colgan paragraph 0024 “chip pairs (or, more generally, groupings of two or more chips) and could be used, for example, to attach a power conversion or memory chip or a chip containing integrated passive devices, such as decoupling capacitors or inductors, to a processor chip”.
Thus it would be obvious to modify Hsiao to include further comprising: a processor laterally spaced apart from the passive device.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that processor can do work such as computing.
In regard to claim 14 Hsiao and Colgan  as combined teaches  wherein the passive device has a vertical thickness [see Hsiao Fig. 4j] the same as a vertical thickness of the material.
In regard to claim 15 Hsiao and Colgan  as combined teaches  [see Hsiao Fig. 4j, see combination Colgan, see that the 19 above die 12 is connected to the trace leading to the capacitor] wherein the conductive structure is outside a footprint of the passive device.
In regard to claim 16 Hsiao and Colgan  as combined teaches  wherein the material has a bottom side co-planar  [see Hsiao Fig. 4j] with the bottom side of the passive device.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao  in view of Colgan 
In regard to claim 17 Hsiao teaches a system [see Fig. 4j],   comprising: 
a motherboard [see paragraph 0013 “Solder balls 19, which may be part of, for example, a ball grid array (BGA), may be attached to another substrate, such as a wafer, packaging substrate, PCB, die, or the like”]; and 
a semiconductor device [20 see paragraph 0026 “connection blocks 20 may be formed from a wafer, e.g., a silicon wafer, using any suitable semiconductor processing techniques, such as photolithography, deposition, etching, grinding, polishing, and/or the like, to form the through vias, IPDs, and/or the like for a particular application” see paragraph 0017 “In an embodiment in which the IPD 22 comprises a capacitor ”] coupled to the motherboard, the semiconductor device comprising: 
a capacitor device having a top side [top] and a bottom [bottom] side, and a first sidewall and [left and right] a second sidewall between the top side and the bottom side, the second sidewall opposite [see Fig. 4j] the first sidewall, and the capacitor device having a lateral width [see Fig. 4j] between the first sidewall and the second sidewall; 
an encapsulant [see paragraph 0027 “molding compound 14 disposed encasing the die 12 and the connection blocks 20”] laterally adjacent to the capacitor device, a first portion [see on either side of 20] of the encapsulant in contact with the first sidewall of the capacitor device, and a second portion [see on either side of 20] of the encapsulant in contact with the second sidewall of the capacitor device; 
an integrated routing layer [“In an embodiment the first interconnect layer 11 comprises alternating layers of dielectric material 16 with layers of conductive features 15 to comprise a RDL”] comprising a plurality of successive dielectric layers and layers of electrical traces, the integrated routing layer on the top [see Fig. 4j] side of the capacitor device, the integrated routing layer on the first portion [see Fig. 4j see on either side of 20] of the encapsulant, the integrated routing layer on the second portion [see Fig. 4j see on either side of 20] of the encapsulant, and the integrated routing layer including an electrical trace coupled to [see paragraph 0013, 0029 “first interconnect layer 11 in turn provides an electrical connection between the connection blocks 20 and the die 12 and/or the first set of external contact pads 17”  “bottom surface of the first interconnect layer 11 may be in contact with the top surface of the die 12, the connection blocks 20” “conductive features 15 comprising a RDL may include lower portions whose bottoms are electrically coupled to the through vias 24 and IPDs 22 in the connection blocks 20”] the top side of the capacitor device, the electrical trace extending from a location vertically over [i.e. connecting to capacitor] the capacitor device to a location laterally outside [i.e. connecting to die] of the lateral width of the capacitor device; and 
a solder ball [“solder balls 19”, see Fig. 4j] coupled to an electrical trace of the integrated routing layer.
but does not state “to the electrical trace”.
However this is common usage of capacitor see Colgan paragraph 0024 “chip pairs (or, more generally, groupings of two or more chips) and could be used, for example, to attach a power conversion or memory chip or a chip containing integrated passive devices, such as decoupling capacitors or inductors, to a processor chip”.
Thus it would be obvious to modify Hsiao to include “to the electrical trace”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is for purpose such as decoupling capacitor connected to power/ground connection.
In regard to claim 18 Hsiao and Colgan  as combined does not state further comprising: a memory coupled to the motherboard.
However see Hsiao  paragraph 0022 “memory chips 31” “second package 32 may also incorporate other chips, dies, packages, or electronic circuitry depending on the intended use or performance needs of the PoP device 30”, see Colgan paragraph 0024 “chip pairs (or, more generally, groupings of two or more chips) and could be used, for example, to attach a power conversion or memory chip or a chip containing integrated passive devices, such as decoupling capacitors or inductors, to a processor chip”.
Thus it would be obvious to modify Hsiao to include further comprising: a memory coupled to the motherboard.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that memory is useful for storing information.
In regard to claim 19 Hsiao and Colgan  as combined does not state further comprising: a processor coupled to the motherboard.
However see Hsiao  paragraph 0022 “memory chips 31” “second package 32 may also incorporate other chips, dies, packages, or electronic circuitry depending on the intended use or performance needs of the PoP device 30”, see Colgan paragraph 0024 “chip pairs (or, more generally, groupings of two or more chips) and could be used, for example, to attach a power conversion or memory chip or a chip containing integrated passive devices, such as decoupling capacitors or inductors, to a processor chip”.
Thus it would be obvious to modify Hsiao to include further comprising: a processor coupled to the motherboard.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that processor can perform useful work such as computing.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao and Colgan  as combined and further in view of Meyer et al. (US 20150282308 A1) hereafter referred to as Meyer
In regard to claim 20 Hsiao and Colgan  as combined does not teach further comprising: a wireless antenna coupled to the motherboard.
See Meyer paragraph 0080 “computing device 11 may include other components that may or may not be physically and electrically coupled to the board 2. These other components include, but are not limited to, volatile memory (e.g., DRAM) 8, non-volatile memory (e.g., ROM) 9, flash memory (not shown), a graphics processor 12, a digital signal processor (not shown), a crypto processor (not shown), a chipset 14, an antenna 16, a display 18 such as a touchscreen display, a touchscreen controller 20, a battery 22, an audio codec (not shown), a video codec (not shown), a power amplifier 24, a global positioning system (GPS) device 26, a compass 28, an accelerometer (not shown), a gyroscope (not shown), a speaker 30, a camera 32, and a mass storage device (such as hard disk drive) 10, compact disk (CD) (not shown), digital versatile disk (DVD) (not shown), and so forth). These components may be connected to the system board 2, mounted to the system board, or combined with any of the other components”.
Thus it would be obvious to modify Hsiao to include further comprising: a wireless antenna coupled to the motherboard.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that antenna can perform useful work for communication to other devices and systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818